DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2014/0258605) (hereafter Cai), in view of Yamamura et al. (US 2009/0172289) (hereafter Yamamura).
As per claim 8, Cai teaches a method, comprising: 
receiving a first request to allocate a line in an N-way set associative cache ([0039], n-way set associative cache); 
in response to a cache coherence state of a way of a set associated with the first request indicating that a cache line stored in the way is invalid, allocating the way for the first request ([0041]); 
in response to no ways in the set having a cache coherence state indicating that the cache line stored in the way is invalid (see fig. 4 also see [0040]-[0050] with respect to else if pseudocode): 

randomly selecting one of the ways in the masked subset; and allocating the selected way for the first request ([0038] describes random replacement).
	Cai does not explicitly teach creating a subset of ways using masking.
	However, Yamamura teaches creating a subset of ways using masking ([0054], [0060], [0064]).
	It would have been obvious before the effective filing date of the claimed invention to have combined the masking of Yamamura with the creating/selecting process of Cai because it allows for the identification and selection of replacement ways within the cache memory ([0054], [0060], [0064])
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cai and Yamamura as applied to claims 9-10 above, and further in view of Mosek et al. (US 2010/0274962) (hereafter Mosek).
As per claim 9, the combination of Cai and Yamamura teaches all the limitations of claim
8.  The combination does not explicitly teach in response to the masked subset being empty, servicing the first request without allocating a line in the cache.
	However, Mosek teaches in response to the cache being full, servicing the first request without allocating a line in the cache ([0089]).
	It would have been obvious before the effective filing date of the claimed invention to have combined the cache bypassing of Mosek with the method and system of the combination of 
As per claim 10, Mosek teaches wherein servicing the first request without allocating a line in the cache further comprises converting the first request to a non-allocating request and sending the non-allocating request to a memory endpoint identified by the first request ([0089] the transition amounts to a conversion to a non allocating request).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cai and Yamamura as applied to claim 8 above, and further in view of Williams, III (US 2003/0110356) (hereafter Williams).
As per claim 11, the combination of Cai and Yamamura teaches all the limitations of 
claim 8.  The combination does not explicitly teach wherein allocating the way for the first request further comprises updating the cache coherence state of the selected way to indicate that the first request is pending for the selected way and sending the first request to a memory endpoint identified by the first request.
	However, Williams teaches wherein allocating the way for the first request further comprises updating the cache coherence state of the selected way to indicate that the first request is pending for the selected way and sending the first request to a memory endpoint identified by the first request ([0038]).
	It would have been obvious before the effective filing date of the claimed invention to have combined the updating of Williams with the method and system of the combination of Cai and Yamamura because it provides information on the status of a cache line ([0038]).
Claims 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai, in view of Yamamura, and further in view of Rowlands et al. (US 6,748,495) (hereafter Rowlands).

includes lines arranged in sets of ways ([0039]); and the request is associated with a first set of ways of the cache ([0040]-[0050]); determining whether any way of the first set of ways has an invalid state; and based on none of the first set of ways having the invalid state ([0040]-[0050]): selecting a first subset of the first set of ways having a pending state to determine a second subset of the first set of ways that do not have the pending state ([0040]-[0050]); selecting, a random way of the second subset of the first set of ways; and allocating the selected way of the second subset for the request ([0039]).
Cai does not explicitly teach selecting a subset of ways using masking and wherein the random selection is done via a random number with generator.
	However, Yamamura teaches creating a subset of ways using masking ([0054], [0060], [0064]).
	It would have been obvious before the effective filing date of the claimed invention to have combined the masking of Yamamura with the creating/selecting process of Cai because it allows for the identification and selection of replacement ways within the cache memory ([0054], [0060], [0064]).
The combination does not explicitly teach wherein the random selection is done via a random number generator.
However, Rowlands teaches wherein the random selection is done via a random number generator (col. 1, lines 10-20). 
	It would have been obvious before the effective filing date of the claimed invention to have combined the random number generator of Rowlands with the creating/selecting process of 
As per claim 23, Cai teaches determining whether the request is an allocating request, wherein the determining, the masking, the selecting of the way, and the allocating of the way are performed based on the request being an allocating request ([0053] describes wherein the policy is in response to a memory access request and Yamamura teaches masking as selection).
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cai, Yamamura and Rowlands as applied to claim 19 above, and further in view of Mosek.
As per claim 20, the combination of Cai, Yamamura and Rowlands teaches all the limitations of claim 19.  The combination does not explicitly teach based on the second subset of the first set of ways being empty, servicing the request without allocating a way of the cache to the request.
However, Mosek teaches in response to the cache being full, servicing the first request without allocating a line in the cache ([0089]).
	It would have been obvious before the effective filing date of the claimed invention to have combined the cache bypassing of Mosek with the method and system of the combination of Cai, Yamamura and Rowlands because it provides a means of data storage when space within the cache is not available ([0089]).
As per claim 21, Mosek teaches wherein the servicing of the request without allocating includes: converting the request from allocating to non-allocating; and providing the request to a memory endpoint ([0089]).

	However, Mosek teaches setting the allocated way to have the pending state; requesting data associated with the request; storing the data in the allocated way; and thereafter setting the allocated way to have a state selected from a group consisting of: a shared state, an exclusive state, or a modified state ([0089]).
	It would have been obvious before the effective filing date of the claimed invention to have combined the cache bypassing of Mosek with the method and system of the combination of Cai, Yamamura and Rowlands because it provides a means of data storage when space within the cache is not available ([0089]).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cai, Yamamura and Rowlands as applied to claim 19 above, and further in view of Shen et al. (US 2008/028232) (hereafter Shen).
As per claim 24, the combination of Cai, Yamamura and Rowlands teach all the
limitations of claim 19.  The combination does not explicitly teach wherein: the cache is a level two (L2) cache; and the method further comprises: 
retrieving data associated with the request from a level three (L3) cache; and storing the data associated with the request in the allocated way of the L2 cache.
However, Shen teaches wherein: the cache is a level two (L2) cache; and the method further comprises: 

It would have been obvious before the effective filing date of the claimed invention to have combined the cache levels of Shen with the system and method of the combination of Cai, Yamamura and Rowland because storing the data in the L2 cache reduces effective memory access latency when accessing data ([0006]).
Claims 25, 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai, in view of Yamamura and further in view of Shen.
As per claim 25, Cai teaches a cache subsystem, comprising: 
a cache that includes lines arranged in sets of ways ([0039]); and an controller coupled to the cache and configured to (fig. 5, 564, 508): receive a data request, wherein the data request is associated with a first set of ways of the cache ([0039]-[0050]); determine, whether any way of the first set of ways has an invalid state ([0039]-[0050]); and based on none of the first set of ways having the invalid state: select a first subset of the first set of ways having a pending state to determine a second subset of the first set of ways that do not have the pending state ([0039]-[0050]); select a way of the second subset of the first set of ways; and allocate the selected way of the second subset for the memory request ([0039]-[0050]).
Cai does not explicitly teach wherein the cache is an L2 cache and includes an L2 tag
memory configured to store respective state for each of the lines of the L2 cache; wherein the determining is based on the L2 tag memory and wherein the selection is based on a mask.
	However, Yamamura teaches wherein the cache includes an tag memory configured to store respective state for each of the lines of the cache; wherein the determining is based on the 
	It would have been obvious before the effective filing date of the claimed invention to have combined the determining and masking of Yamamura with the creating/selecting process of Cai because it allows for the identification and selection of replacement ways within the cache memory ([0054], [0060], [0064]).
The combination does not explicitly teach wherein the cache is an L2 cache and the tag memory is an L2 tag memory.
However, Shen teaches wherein the cache is an L2 cache and the tag memory is an L2 tag memory (fig. 3, 304).
  It would have been obvious before the effective filing date of the claimed invention to have combined the cache levels of Shen with the system and method of the combination of Cai, Yamamura and Rowland because storing the data in the L2 cache reduces effective memory access latency when accessing data ([0006]).
As per claim 26, Cai teaches wherein the L2 controller is further configured to, based on a first way of the first set of ways having the invalid state, allocate the first way for the memory request ([0041]).
As per claim 30, Cai teaches wherein the L2 controller is further configured to: determine whether the memory request is an allocating request; and perform the determining, the masking, the selecting of the way, and the allocating of the way based on the memory request being an allocating request ([0053] describes wherein the policy is in response to a memory access request and Yamamura teaches masking as selection).

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cai, Yamamura and Shen as applied to claim 26 above, and further in view of Mosek et al. (US 2010/0274962) (hereafter Mosek).
As per claim 27, the combination of Cai, Yamamura and Shen teaches all the limitations
of claim 26.  The combination does not explicitly teach wherein the L2 controller is further configured to, based on the second subset of the first set of ways being empty, service the memory request without allocating a way of the L2 cache to the memory request.
	However, Mosek teaches in response to the cache being full, servicing the first request without allocating a line in the cache ([0089]).
	It would have been obvious before the effective filing date of the claimed invention to have combined the cache bypassing of Mosek with the method and system of the combination of Cai, Yamamura and Shen because it provides a means of data storage when space within the cache is not available ([0089]).
As per claim 28, Mosek teaches wherein the L2 controller is configured to service the memory request without allocating by: converting the memory request from allocating to non-allocating; and providing the memory request to a level three (L3) cache subsystem ([0089] the transition amounts to a conversion to a non allocating request).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cai, Yamamura, and Shen as applied to claim 25 above, and further in view of Mosek.
As per claim 29, the combination of Cai, Yamamura and Shen teaches all the limitations 
of claim 25.  The combination does not explicitly teach wherein the L2 controller is further configured to: set the allocated way to have the pending state; request data associated with the 
	However, Mosek teaches wherein the L2 controller is further configured to: set the allocated way to have the pending state; request data associated with the memory request; store the data in the allocated way; and thereafter, set the allocated way to have a state selected from a group consisting of: a shared state, an exclusive state, or a modified state ([0089]).
	It would have been obvious before the effective filing date of the claimed invention to have combined the cache bypassing of Mosek with the method and system of the combination of Cai, Yamamura and Rowlands because it provides a means of data storage when space within the cache is not available ([0089]).
Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive. 
With respect to claim 19, Applicant argues that the rejection cites two distinct portions of the cited prior art. The first citation describes  pseudocode which implements a LRU policy and the second cited portion discusses a random replacement policy which are distinct alternatives and therefore mutually exclusive.
Examiner respectfully submits that the cited paragraphs of Cai teach the use of the LRU policy ([0040]-[0049]).  Cai also teaches the use of a random replacement policy ([0038]).  When describing the random replacement policy, Cai explicitly states a default cached data replacement policy may not be limited to LRU; other data replacement mechanisms may be used, for example…random replacement.  The Examiner is not relying on the teachings of Cai to implement the use of both caching policies concurrently.  The Examiner is relying on the 
Applicant next makes a bare assertion that the prior art does not teach the claimed invention as a whole and points to the complete lack of description regarding Cai’s random replacement policy as merely one of the shortcomings in this regard.
Examiner respectfully disagrees for the reasons set forth under the grounds of rejection and for the reasons described above.
Applicant submits that claims 8 and 25 recite limitations similar to those described with respect to claim 19 and are allowable for at least the reasons described above.
Examiner respectfully disagrees for at least the same reasons as described with respect to claim 19.
Claims 9-11, 20-24 and 26-30 depend from claims 8, 19 and 25 and are rejected by virtue of their dependency and/or for the reasons set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139